         

Exhibit 10.1
LEASE AGREEMENT
THIS LEASE AGREEMENT(“Lease”), is made as of July 1, 2010 by and between ESL
200, LLC, doing business at 210-A Sylvan Avenue, Englewood Cliffs, New Jersey,
07632 (hereinafter referred to as “Landlord”); and ASTA FUNDING, INC. doing
business at 210 Sylvan Avenue, Englewood Cliffs, New Jersey, 07632 (hereinafter
referred to as “Tenant”).
WITNESSETH:
WHEREAS, Tenant entered into a certain Lease Agreement dated Aug 7, 2005 (“the
Prior Lease”), with 210 Sylvan Avenue, LLC, Landlord’s predecessor in title to
190-210 Sylvan Avenue, Englewood Cliffs, New Jersey (“the Premises”) and
extended dated December 31, 2007, for certain office space in the Premises as
more fully set forth in the Lease; and
WHEREAS, Landlord and Tenant desire to hereby replace the Lease to reflect that
Tenant shall continue to occupy the currently used space.
NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, the Landlord and Tenant agree as follows:
ARTICLE 1. DEMISED PREMISES AND TERM
1.01. The Landlord hereby leases and demises to the Tenant a total of
approximately fourteen thousand seven hundred seventy eight (14,778) square feet
consisting of three separate locations within the building, consisting of ten
thousand (10,000) square feet at 210 Sylvan Avenue first floor, two thousand
nine hundred ninety eight (2,998) square feet at 210 Sylvan Avenue second floor
and one thousand seven hundred eighty (1,780) square feet at 200 Sylvan Avenue
first floor commencing on August 1, 2010, and ending on July 31, 2015.
ARTICLE 2. RENT
2.01. The Tenant covenants and agrees to pay the Landlord as rent, for and
during the term hereof, (x) the Base Rent specified in paragraphs 2.02 in equal
monthly installments on the first day of each month during the Term, (y) all
Additional Rent as herein provided and (z) all other sums payable by Tenants
hereunder.
2.02. All rent installments paid herein shall be due and payable on the first
day of each month, in advance. Tenant shall have a grace period of five (5) days
in the payment of any monthly installment. Thereafter, a late charge of five
percent (5%) of the then monthly rent installment shall be due and payable with
rent received after the fifth of any month. Said surcharge shall be deemed
additional rent herein.

 

 



--------------------------------------------------------------------------------



 



2.03. The Tenant shall pay as Base Rent commencing August 1, 2010 and ending
July 31, 2011, the sum of Two Hundred Thirty Six Thousand Four Hundred Forty
Eight($236,448.00) per annum, payable in equal monthly installments in the sum
of Nineteen Thousand Seven Hundred Four Dollar and Sixty Seven Cents($19,704.00)
per month. Total Base Rent without adjustment or Additional Rent over a five(5)
year period is One Million One Hundred Eighty Two Thousand Two Hundred Forty
Dollars($1,182,240.00).
2.04. The base annual rental cost of $236,448.00 will be adjusted, commencing
with the August 1, 2011 payment and annually thereafter by making an adjustment
based on the CPI using June 2010 as the base and the Index for June of each
subsequent year adjustments. CPI shall mean CPI-W(1982-84: 100) for New York
metropolitan area(New York-Northern NJ-Long Island, NY-NJ-CT-PA). The base
annual rental cost of $236,448.00 shall be increased by the change in the CPI,
if any, as the CPI for June of each subsequent year has changed from the base
CPI. In the event the CPI is discontinued, or is no longer available, another
similar index shall be used.
2.05. In addition, the Tenant shall pay 0% of any yearly increase in taxes for
the building in which the demised premises is a part, over the base tax year of
2010. Said payment shall be made in a lump sum, upon thirty (30) days written
notice from the Landlord herein, or in monthly payments, as determined by the
Landlord. Said charges shall be deemed additional rent herein.
ARTICLE 3. USE OF PREMISES
3.01. Tenant shall use the Demised Premises solely for office use. Tenant will
not use or permit or suffer the use of the Demised Premises for any other
purpose. Any use or purpose to which the Tenant shall put the Demised Premises
shall be in compliance with all Federal, State, County, Municipal and other
regulatory authorities’ laws, ordinances, orders, rules and regulations. No
auction, fire or bankruptcy sales may be conducted in the Demised Premises
without the previous written consent of Landlord.
3.02. Tenant shall not occupy or use the Demised Premises for any purpose that
shall be deemed unlawful, disreputable or extra hazardous on account of fire or
other casualty.
ARTICLE 4. ASSIGNMENT AND SUBLETTING
4.01. Provided the Tenant is not in default hereunder, Tenant may assign this
Lease, with the consent of the landlord, in writing, provided that such
assignment shall be in writing and shall set forth the address of the assignee
to which notices are to be sent and a copy thereof executed by all parties shall
be delivered to the Landlord and be a duplicate original of the instrument of
assignment in recordable form and shall state that the assignee shall abide by
all terms of said assignment and shall accept and assume this Lease and all of
the agreements, term, covenants and conditions on the part of the tenant to be
performed. Nothing herein contained shall relieve the assignor of its
obligations under the terms and provisions of this Lease. Landlord’s consent
shall not be unreasonably withheld.

 

 



--------------------------------------------------------------------------------



 



4.02. Assignment as defined in the within Lease Agreement shall also mean the
transfer of the assets of the Tenant to a third party or entity and/or the
transfer of the majority interest of the corporate stock of the Tenant, if said
Tenant be a corporation.
4.03 Tenant may not sublet or allow a concessionaire to utilize all or any part
of the demised premises.
4.04. In the event of any assignment, the Tenant herein shall remain liable to
the Landlord with reference to the performance of the terms and conditions of
the Lease Agreement.
ARTICLE 5. MAINTENANCE OF LEASED PREMISES
5.01. Tenant shall at all times keep the Leased Premises (including maintenance
of interior entrances and glass and window moldings) and all partitions, doors,
fixtures, equipment and appurtenances thereof (including lighting, heating and
plumbing fixtures, heating and air-conditioning system) in good order, condition
and repair (including reasonably periodic maintenance and painting as determined
by Landlord), damage by unavoidable casualty excepted, except for repairs to
structural portions of the premises and replacement of the heating and air
conditioning system, which shall be the responsibility of the Landlord. If
Landlord is required to make repairs to structural portions by reason of
Tenant’s intentionally wrongful or negligent acts or omission to act, such
repairs shall be Tenant’s responsibility and Landlord may add the cost of such
repairs to the rent which shall thereafter become due.
5.02. If Tenant refuses or neglects to repair and maintain property as required
hereunder and to the reasonable satisfaction of Landlord as soon as reasonably
possible after written demand, Landlord may make such repairs without liability
to Tenant for any loss or damage that may accrue to Tenant’s merchandise,
fixtures, or other property or to Tenant’s business by reason thereof. Upon
completion thereof, Tenant shall pay Landlord’s costs for making such repairs
plus ten percent (10%) for overhead, upon presentation of bill therefore, as
additional rent. Said bill shall include interest at the prime rate published by
The Wall Street Journal or the maximum legal interest rate permitted by New
Jersey law, whichever is greater and whichever is permitted under the New Jersey
law to be charged as a maximum on said cost from the date of completion of
repairs by Landlord.

 

 



--------------------------------------------------------------------------------



 



5.03. The Tenant has examined the premises and has entered into this Lease
without any representation on the part of the landlord as to the condition
thereof. The Tenant shall take good care of the premises and shall at the
Tenant’s own costs and expense, make all repairs, including painting and
decorating, and shall maintain the premises and good condition and state of
repair, and at the end or other expiration of the term hereof, shall deliver up
the rented premises and good order and condition, wear and tear from a
reasonable use thereof, and damage by the elements not resulting from the
neglect or fault of the Tenant excepted. The Tenant shall neither encumber nor
obstruct the sidewalks, driveways, yards, entrances, hallways and stairs, but
shall keep and maintain the same in a clean condition, free from debris, trash
and refuse.
5.04. No alterations, additions or improvements shall be made, and no climate
regulating, air conditioning, cooling, heating or sprinkler systems, television
or radio antennas, heavy equipment apparatus and fixtures, shall be installed in
or attached to the leased premises, without the written consent of the Landlord.
Tenant shall provide copies of detailed plans for all alterations, additions or
improvements to be made by the Tenant prior to the Tenant commencing any
alterations, additions or improvements. Unless otherwise provided herein, all
such alterations, additions or improvements and systems, when made, installed in
or attached to the said premises, shall belong to and become the property of the
Landlord and shall be surrendered with the premises and as part thereof upon the
expiration or sooner termination of this lease, without hindrance, molestation
or injury.
5.05. The Tenant shall promptly comply with all laws, ordinances, rules,
regulations, requirements and directives of the Federal, State and Municipal
Governments or Public Authorities and of all their departments, bureaus and
subdivisions, applicable to an affecting the said premises, their use and
occupancy, for the correction, prevention and abatement of nuisances, violations
or other grievances in, upon or connected with the said premises, during the
term hereof; and shall promptly comply with all orders, regulations,
requirements and directives of the Board of Fire Underwriters or similar
authority and of any insurance companies which have issued or are about to issue
policies of insurance covering the said premises and its contents, for the
prevention of fire or other casualty, damage or injury, at the Tenant’s own cost
and expense.
5.06. The Tenant agrees to replace, at the Tenant’s expense, any and all glass
that may become broken in and on the demised premises. Plate glass and mirrors,
if any, shall be insured by the Tenant at their full insurable vale in a
reputable insurance Company. Said policy shall be part of the full premium type,
and shall be deposited with the landlord or its agents. A Certificate of
Insurance may be deposited in lieu of the actual policy.
5.07. Tenant herein accepts the premises in “as is” condition without any
representation or warrant as to use or condition of the demised area and agrees
to keep the demised premises in good condition and repair.

 

 



--------------------------------------------------------------------------------



 



5.08. Tenant shall be responsible for all cleaning and refuse removal services
for the demised premises, and for all maintenance services for the four(4)
bathrooms at 210 first floor and 200 first floor.
5.09. The Tenant shall not place nor allow to be placed any signs of any kind
whatsoever, upon, in or about the said premises of any part thereof, except of a
design and structure and in or at such places as may be indicated and consented
by the Landlord in writing. In case the Landlord or the Landlord’s agents,
employees or representatives shall deem it necessary to remove any such signs in
order to paint or make any repairs, alterations or improvements in or upon said
premises or any part thereof, they may be so removed, but shall be replaced at
the Landlord’s expense when the said repairs, alterations or improvements shall
have been completed. Any signs permitted by the Landlord shall at all times
conform with all municipal ordinances or other laws and regulations applicable
thereto.
5.10. The Tenant shall assume the responsibility of securing a Certificate of
Occupancy for the purposes of operating the business set forth in Article 3
hereof.
ARTICLE 6. UTILITIES
6.01. Tenant shall pay the metered electric, gas, water and sewage utilities for
the Ten Thousand(10,000) square feet at 210 Sylvan Avenue 1st floor and the
metered electric utility for the One Thousand Seven Hundred Eight(1,780) square
feet at 200 Sylvan Avenue first floor directly to the utility companies.
6.02 Tenant shall pay as additional rent, 17.8% of all charges for gas, water
and sewage for the One Thousand Seven Hundred Eight(1,780) square feet at 200
Sylvan Avenue 1st floor and 30.0% of all charges for electricity, gas, water and
sewage for the Two Thousand Nine Hundred Ninety Eight(2,998) square feet at 210
Sylvan Avenue second floor used or consumed in the building of which the demised
premises is a part.
6.03 HVAC system for 210 Sylvan Avenue first floor shall be set to run between
the hours of 7:15AM through 8:00PM Monday through Friday and 9:00AM through
12:00Noon on Saturdays(“Normal Business Hours”) to maintain a temperature pf 72
degrees Fahrenheit (plus or minus 2 degrees Fahrenheit). The HVAC system should
be adjusted to 80 degrees Fahrenheit during other than Normal Business Hours in
the summer period and 55 degrees Fahrenheit during other than Normal Business
Hours in the winter period.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 7. CONDEMNATION
7.01. If the land and premises leased herein, or of which the leased premises
are a part, or any portion thereof, shall be taken under eminent domain or
condemnation proceedings, or if suit or other action shall be instituted for the
taking or condemnation thereof, or if in lieu of any formal condemnation
proceedings or actions, the Landlord shall grant an option to purchase and or
shall sell and convey the said premises or any portion thereof, to the
governmental or other public authority, agency, body or public utility, seeking
to take said land and premises or any portion thereof, then this lease, at the
option of the Landlord, shall terminate, and the term hereof shall end as of
such date as the Landlord shall fix by notice in writing; and the Tenant shall
have no claim or right to claim or be entitled to any portion of any amount
which may be awarded as damages or paid as the result of such condemnation
proceedings or paid as the purchase price for such option, sale or conveyance in
lieu of formal condemnation proceedings; and all rights of the Tenant to
damages, if any, are hereby assigned to the Landlord. The Tenant agrees to
execute and deliver any instruments, at the expense of the Landlord, as may be
deemed necessary or required to expedite any condemnation proceedings or to
effectuate a proper transfer of title to such governmental or other public
authority, agency, body or public utility seeking to take or acquire the said
lands and premises or any portion thereof. The Tenant covenants and agrees to
vacate the said premises, remove all of the Tenant’s personal property there
from and deliver up peaceable possession thereof to the Landlord or to such
other party designated by the Landlord in the aforementioned notice. Failure by
the Tenant to comply with any provisions in this clause shall subject the Tenant
to such costs, expenses, damages and losses as the Landlord may incur by reason
of the Tenant’s breach hereof.
ARTICLE 8. MORTGAGE SUBORDINATION, ATTORNMENT
AND TENANT STATEMENTS
8.01. Within ten (10) days after request therefore by Landlord, or in the event
that upon any sale, assignment or hypothecation of the Leased Premises and/or
the land thereunder by Landlord, an offset statement, estoppel certificate or
similar document shall be required from Tenant, Tenant agrees to deliver in
recordable form a certificate to any proposed mortgagee or purchaser, or to
Landlord, certifying (if such be the case) that this Lease is in full force and
effect and that there are not defenses or offsets thereto, or stating with
specificity those claimed by Tenant, and containing such other information as
Landlord may request.
8.02. Tenant shall, in the event that any proceedings are brought for the
foreclosure of, or in the event of exercise of the power of sale under any
mortgage made by Landlord covering the Leased Premises, attorn to the purchaser
upon any such foreclosure or sale and recognize such purchaser as the Landlord
under this lease.
8.03. Upon request of Landlord, Tenant will subordinate its rights hereunder to
the lien of any mortgage or mortgages, or the lien resulting from any other
method of financing or refinancing, now or hereafter in force against the land
and buildings of which the Leased Premises are a part or upon any buildings
hereafter placed upon the land of which the Leased Premises are a part, and to
all advances made or hereafter to be made upon the security thereof. This Lease
shall be subject and subordinate at all times to any ground or underlying lease
and all renewals, modifications, amendments and extensions thereof. This section
shall be self-operative and no further instrument of subordination shall be
required by any mortgagee or other lienor.

 

 



--------------------------------------------------------------------------------



 



8.04. Tenant, upon request of any party in interest, shall execute promptly such
instruments or certificates to carry out the intent of Sections 8.02 and 8.03
above as shall be requested by Landlord. Tenant hereby irrevocably appoints
Landlord as attorney-in-fact for Tenant with full power and authority to execute
and deliver in the name of Tenant any such instruments or certificates. If
fifteen days after receipt by Tenant of a written request from Landlord to
execute such instruments, Tenant shall not have executed the same, Tenant shall
be deemed to have breached this Lease, and be liable for damages, both direct
and consequential. Landlord may regain possession of the Leased Premises and
Landlord may, at its option, cancel this Lease without incurring any liability
on account thereof, and the term hereby granted is expressly limited
accordingly.
ARTICLE 9. DESTRUCTION OR DAMAGE TO LEASE PREMISES
9.01. In case of fire or other casualty, the Tenant shall give immediate notice
to the Landlord. If the premises shall be partially damaged by fire, the
elements or other casualty, the Landlord shall repair the same as speedily as
practicable, but the Tenant’s obligation to pay the rent hereunder shall not
cease. If, in the opinion of the Landlord, the premises be so extensively and
substantially damaged as to render them untenantable, then the rent shall cease
until such time as the premises shall be made tenantable by the Landlord.
However, if, in the opinion of the Landlord, the premises be totally destroyed
or so extensively and substantially damaged as to require practically a
rebuilding thereof, then the rent shall be paid up to the time of such
destruction and then and from thence forth this Lease shall come to an end. In
no event however, shall the provisions of this clause become effective or be
applicable, if the fire or other casualty and damage shall be the result of the
carelessness, negligence or improper conduct of the Tenant or the Tenant’s
agents, employees, guests, licensees, invitees, subtenants, assignees or
successors. In such case, the Tenant’s liability for the payment of the rent and
the performance of all the covenants, conditions and terms hereof on the
Tenant’s part to be performed shall continue and the Tenant shall be liable to
the Landlord for the damage and loss suffered by the Landlord. If the Tenant
shall have been insured against any of the risks herein covered, then the
proceeds of such insurance shall be paid over to the Landlord to the extent of
the Landlord’s costs and expenses to make the repairs hereunder, and such
insurance carriers shall have no recourse against the Landlord for
reimbursement.
9.02. In the event that twenty five percent (25%) or more of the rentable area
of Landlord’s property shall be damaged or destroyed by fire or other cause,
notwithstanding that the Leased Premises may be unaffected by such fire or other
cause, Landlord shall have the right, to be exercised by notice in writing
delivered to Tenant within sixty (60) days after said occurrence, to elect to
cancel this Lease. Upon the giving of such notice to Tenant, the term of this
Lease shall expire by lapse of time upon the sixtieth (60th) day after such
notice is given and Tenant shall vacate the Leased Premises and surrender the
same to Landlord.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 10. DEFAULT BY TENANT
10.01. In the event of any failure of Tenant to pay any rental due hereunder
within ten (10) days after the same shall be due, or any failure to perform any
other of the terms, conditions or covenants of this Lease to be observed or
performed by Tenant for more than thirty (30) days after written notice of such
default shall have been mailed to Tenant, or if Tenant shall become bankrupt or
insolvent, or file any debtor proceedings, or take or have taken against Tenant
in any court pursuant to any statute either of the United States or of any State
a petition in bankruptcy or insolvency or for reorganization or for the
appointment of a receiver or trustee of all or a portion of Tenant’s property,
or if Tenant makes an assignment for the benefit of creditors, or petitions for
or enters into an arrangement, or if Tenant shall abandon said premises, or
suffer this Lease to be taken under any writ of execution, then Landlord,
besides other rights or remedies it may have, shall have the immediate right of
re-entry and may remove all persons and property from the Leased Premises and
such property may be removed and stored in a public warehouse or elsewhere at
the cost of, and for the account of, Tenant all without service of notice or
resort to legal process and without being deemed guilty of trespass, or becoming
liable for any loss or damage which may be occasioned thereby.
10.02. Should Landlord elect to re-enter, as herein provided, or should it take
possession pursuant to legal proceedings or pursuant to any notice provided for
by law, it may either terminate this Lease or it may, from time to time without
terminating this Lease, make such alterations and repairs as may be necessary in
order to relet the premises, and relet said premises or any part thereof for
such term or terms (which may be for a term extending beyond the term of this
Lease) and at such rental or rentals and upon such other terms and conditions as
Landlord in its sole discretion may deem advisable; upon each such reletting all
rentals received by the Landlord from such reletting shall be applied, first, to
the payment of any indebtedness other than rent due hereunder from Tenant to
Landlord; second, to the payment of any costs and expenses of such reletting,
including brokerage fees and attorney’s fees and costs of such alterations and
repairs; third, to the payments of rent due and unpaid hereunder, and the
residue, if any, shall be held by the Landlord and applied in payment of future
rent as the same may become due and payable hereunder. If such rentals received
from such reletting during any month are less than that to be paid during that
month by Tenant hereunder, Tenant shall pay any such deficiency to Landlord.
Such deficiency shall be calculated and paid monthly. No such re-entry or taking
possession of said premises by Landlord shall be construed as an election on its
part to terminate this Lease unless a written notice of such intention be given
to Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction. Notwithstanding any such reletting without termination, Landlord
may at any time thereafter elect to terminate this Lease for such previous
breach. Should Landlord at any time terminate this Lease for any breach, in
addition to any other remedies it may have, it may recover from Tenant all
damages it may incur by reason of such breach, including the cost of recovering
the Leased Premises, reasonable attorney’s fees, and including the worth at the
time of such termination of the excess, if any, of the amount of rent and
charges equivalent to rent reserved in this Lease for the remainder of the
stated term over the then reasonable rental value of the Leased Premises for the
remainder of the stated term, all of which amounts shall be immediately due and
payable from Tenant to Landlord. In determining the rent which would be payable
by Tenant hereunder, subsequent to default, the provisions of Article 2 shall
govern.

 

 



--------------------------------------------------------------------------------



 



10.03. In case suit shall be brought for recovery of possession of the Leased
Premises, for the recovery of rent or any other amount due under the provisions
of this Lease, or because of the breach of any other covenant herein contained
on the part of Tenant to be kept or performed, and a breach shall be
established, Tenant shall pay to Landlord all expenses incurred therefore,
including reasonable attorney’s fees and costs of suit. Any such sums expended
by Landlord shall be deemed additional rent.
10.04. The parties hereto shall and they hereby do waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Leased Premises, and/or any claim of injury or damage.
10.05. Tenant agrees that Landlord shall be entitled to recover the sums set
forth in Sections 10.02 and 10.03 hereof in one action, or at Landlord’s option,
in several actions, and in such latter event, Tenant hereby waives the right to
assert the rule against splitting a cause of action as a defense thereto.
ARTICLE 11. RIGHT OF ENTRY
11.01 Landlord or Landlord’s agents shall have the right to enter the Leased
Premises at all times to examine the same, and to show them to prospective
purchasers or Tenants of the building, and to make such repairs, alterations,
improvements or additions as Landlord may deem necessary or desirable, and
Landlord shall be allowed to take all material into and upon said premises that
may be required therefore without the same constituting an eviction of Tenant in
whole or in part and the rent reserved shall in no wise abate while said
repairs, alterations, improvements, or additions are being made, by reason of
loss or interruption of business of Tenant, or otherwise. During the six months
prior to the expiration of the term of this Lease or any renewal term, Landlord
may exhibit the premises to prospective Tenants or purchasers, and place upon
the premises the usual notices “To Let” or “For Sale” which notices Tenant shall
permit to remain thereon without molestation. If Tenant shall not be personally
present to open and permit an entry into said premises, at any time, when for
any reason an entry therein shall be necessary or permissible, Landlord or
Landlord’s agents may enter the same by a master key, or may forcibly enter the
same, without rendering Landlord or such agents liable therefor, and without in
any manner affecting the obligations and covenants of this lease. Nothing herein
contained, however, shall be deemed or construed to impose upon Landlord any
obligation, responsibility or liability whatsoever, for the care, maintenance or
repair of the building or any part thereof, except as otherwise herein
specifically provided.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 12. NONLIABILITY OF LANDLORD
12.01 The Landlord shall not be liable for any damage or injury which may be
sustained by the Tenant or any other person, as a consequence of the failure,
breakage, leakage or obstruction of the water, plumbing, steam, sewer, waste or
soil pipes, roof, drains, leaders, gutters, valleys, downspouts or the like or
of the electrical, gas, power, conveyor, refrigeration, sprinkler, air
conditioning or heating systems, elevators or hoisting equipment, unless such
damage or injury is caused by Landlord’s negligence or willful misconduct ; or
by reason of the elements; or resulting from the carelessness, negligence or
improper conduct on the part of any other Tenant or of the Landlord or the
Landlord’s or this or any other Tenant’s agents, employees, guests, licensees,
invitees, subtenants, assignees or successors; or attributable to any
interference with interruption of or failure, beyond the control of the
Landlord, of any services to be furnished or supplied by the Landlord.
ARTICLE 13. SECURITY
13.01 The Landlord hereby acknowledges that the sum of $6,500.00 has been paid
by the Tenant as a security deposit for the payment of rent hereunder and the
full and faithful performance by the Tenant of the covenants and conditions on
the part of the Tenant to be performed. The Tenant shall pay $32,908.00 as an
additional security deposit upon Tenant’s execution of the within Lease, so that
the security deposit with the Landlord amounts to two times the current monthly
rent. Said sum shall be returned to the Tenant, without interest, after the
expiration of the term hereof, provided that the Tenant has fully and faithfully
performed all such covenants and conditions and is not in arrears in rent.
During the term hereof, the Landlord may, if the landlord so elects, have
recourse to such security, to make good any default by the Tenant, in which
event the Tenant shall, on demand, promptly restore said security to its
original amount. Liability to repay said security to the Tenant shall run with
the reversion and title to said premises, whether any change in ownership
thereof be by voluntary alienation or as the result of judicial sale,
foreclosure or other proceedings, or the exercise or a right of taking or entry
by any mortgagee. The Landlord shall assign or transfer said security, for the
benefit of the Tenant, to any subsequent owner or holder of the reversion or
title to said premises, in which case the assignee shall become liable for the
repayment thereof as herein provided, and the assignor shall be deemed to be
released by the Tenant from all liability to return such security. This
provision shall be applicable to every alienation or change in title and shall
in no wise be deemed to permit the Landlord to retain the security after
termination of the Landlord’s ownership of the reversion of title. The Tenant
shall not mortgage, encumber or assign said security without the written consent
of the Landlord.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding the above, the Tenant acknowledges that the security deposit
held by the Landlord shall equal one and one-half current monthly installments
during the term of the within Lease or any renewal.
ARTICLE 14. WAIVER OF SUBROGATION
14.01. The Tenant waives all rights of recovery against the Landlord or
Landlord’s agents, employees or other representatives, for any loss, damages or
injury of any nature whatsoever to property or persons for which the Tenant is
insured. The Tenant shall obtain from the Tenant’s insurance carrier and will
deliver to the Landlord, waivers of the subrogation rights under the respective
policies.
ARTICLE 15. INSURANCE AND INDEMNITY
15.01 Tenant shall maintain at its own cost and expense, fire and extended
coverage, vandalism, malicious mischief and special extended coverage insurance
in an amount adequate to cover the cost of replacement of all decorations and
leasehold improvements by Tenant in the demised premises, in the event of a loss
as well as the cost of replacement of all fixtures and contents therein.
Additionally, Tenant shall maintain at its own cost and expense, comprehensive
public liability insurance relating to the demised premises and its
appurtenances on all occurrences with minimum limits of liability in the amount
of $5,000,000.00 for bodily injury or death with respect to any one accident,
and $3,000,000.00 with respect to damage to property. The above-mentioned
insurance policies shall name the Landlord as additional named insured thereon.
Proof of such insurance shall be provided to the landlord prior to the Tenant
taking possession of the leased Premises.
15.02. Tenant shall indemnify Landlord and save it harmless from suits, actions,
damages, liability and expense and provide Landlord with a defense in connection
with loss of life, bodily or personal injury or property damage arising from or
out of the Tenant’s use or occupancy of the demised premises or any part
thereof, including common areas within the building of which the demised
premises is a part, or occasioned wholly or in part by any act or omission of
Tenant, its agents, contractors, employees, servants, invitees, licensees or
concessionaires, unless such loss is caused by Landlord’s negligence or willful
misconduct.
15.03. Tenant shall store its property in and shall occupy the demised premises
at its own risk.
15.04. Landlord shall not be responsible or liable at any time for any loss or
damage to Tenant’s merchandise, equipment, fixtures or other personal property
of Tenant or to Tenant’s business.
15.05. Landlord shall not be responsible or liable to Tenant or those claiming
through Tenant for any loss or damage to either the person or property of Tenant
that may be occasioned by or through the acts or omissions of persons occupying
adjacent, connecting or adjoining premises.

 

 



--------------------------------------------------------------------------------



 



15.06 Landlord shall not be responsible or liable to Tenant for any injury or
loss caused be, or resulting from, but not limited to, bursting, breakage or
from leakage, steam or snow or ice, running, backing up, seepage, or the
overflow of water or sewerage from any part of the said premises unless such
damage or injury is caused by Landlord’s negligence or willful misconduct.
ARTICLE 16. MISCELLANEOUS PROVISIONS
16.01. If the Tenant shall fail or refuse to comply with and perform any
conditions and covenants of the within lease, the Landlord may, if the Landlord
so elects, carry out and perform such conditions and covenants, at the cost and
expense of the Tenant, and the said cost and expense shall be payable on demand,
or at the option of the Landlord shall be added to the installment of rent due
immediately but in no case later than one month after such demand, whichever
occurs sooner, and shall be due and payable as such. This remedy shall be in
addition to such other remedies as the Landlord may have hereunder by reason of
the breach by the Tenant of any of the covenants and conditions in this lease
contained.
Notwithstanding the above, and excepting an event of monetary default by the
Tenant, the Landlord shall give the Tenant ten (10) days notice to cure any
default in this subject Lease or comply with and perform any conditions and
covenants within the same. Should the Tenant undertake to cure a default or
perform a term and condition after notification by Landlord, the time period
shall be reasonably extended to allow resolution of the Lease term or condition
subject to due diligence being exercised by the Tenant herein. It is further
understood and agreed that the notification provision herein shall not apply for
nonpayment of rent, additional rent and/or operating expenses assessed against
the Tenant herein.
16.02. The Tenant herein shall be permitted upon termination of the within Lease
Agreement, to remove its equipment, fixtures, goods and other property provided
that the same can be removed without damage or injury to the demised premises.
Any equipment, fixtures, goods or other property of the Tenant, not removed by
the Tenant upon the termination of this lease, or upon any quitting, vacating or
abandonment of the premises by the Tenant, or upon the Tenant’s eviction, shall
be considered as abandoned and the Landlord shall have the right, without any
notice to the Tenant, to sell or otherwise dispose of the same, at the expense
of the Tenant, and shall not be accountable to the Tenant for any part of the
proceeds of such sale, if any.
16.03. This lease and the obligation of the Tenant to pay the rent hereunder and
to comply with the covenants and conditions hereof, shall not be affected,
curtailed, impaired or excused because of the Landlord’s inability to supply any
service or material provided for herein, by reason of negotiations for the
adjustment of any fire or other casualty loss or other labor trouble or for any
cause beyond the control of the Landlord.

 

 



--------------------------------------------------------------------------------



 



16.04. The terms, conditions, covenants and provisions of this lease shall be
deemed to be severable. If any clause or provision herein contained shall be
adjudged to be invalid or unenforceable by a court of competent jurisdiction or
by operation of any applicable law, it shall not affect the validity of any
other clause or provision herein, but such other clauses or provisions shall
remain in full force and effect.
16.05. All notices required under the terms of this lease shall be given and
shall be complete by mailing such notices by certified or registered mail,
return receipt requested, to the address of the parties as shown at the head of
this lease, or to such other address as may be designated in writing, which
notice of change of address shall be given in the same manner.
16.06. The Landlord covenants and represents that the Landlord is the owner of
the premises herein leased and has the right and authority to enter into,
execute and deliver this lease; and does further covenant that the Tenant on
paying the rent and performing the conditions and covenants herein contained,
shall and may peaceably and quietly have, hold and enjoy the leased premises for
the term aforementioned.
16.07. This lease contains the entire contract between the parties. No
representative, agent or employee of the Landlord has been authorized to make
any representations or promises with reference to the within letting or to vary,
alter or modify the terms hereof. No additions, changes or modifications,
renewals or extensions hereof, shall be binding unless reduced to writing and
signed by the Landlord and the Tenant.
16.08. The various rights, remedies, options and elections of the Landlord,
expressed herein, are cumulative, and the failure of the Landlord to enforce
strict performance by the Tenant of the conditions and covenants of this lease
or to exercise any election or option or to resort to have recourse to any
remedy herein conferred or the acceptance by the Landlord of any installment of
rent after any breach by the Tenant, in any one or more instances, shall not be
construed or deemed to be a waiver or a relinquishment for the future by the
Landlord of any such conditions and covenants, options, elections or remedies,
but the same shall continue in full force and effect.
16.09. Tenant hereby knowingly, voluntarily, and intentionally waives any right
it may have to a trial by jury in respect to any litigation (including but not
limited to any claims, cross-claims, or third party claims) arising out of,
under, or in connection with this Lease, the Premises, the Building or the
Property, or the transactions contemplated herein.
16.10. The article and section headings of this Lease are for convenience only
and will not limit or define the meaning or content hereof. All pronouns and any
variations thereof will be deemed to refer to the masculine, feminine, neuter,
singular or plural, as the identity of the person or persons may require.

 

 



--------------------------------------------------------------------------------



 



16.11. This Lease will be construed and enforced in accordance with the laws of
the State of New Jersey.
16.12. Landlord covenants and agrees that Tenant, upon paying the basic rent and
additional rent reserved, and performing and observing the covenants, conditions
and agreements upon the part of Tenant to be performed and observed, will and
may peaceably hold and enjoy the Premises during the Term, without any
interruption or disturbance from Landlord, or any party or entity holding an
interest in the Property by, through or under Landlord.
16.13. The covenants, agreements, terms, provisions and conditions of this Lease
will bind and inure to the benefit of the respective heirs, distributees,
executors, administrators, successors, assigns and legal representatives of the
parties hereto with the same effect as if mentioned in each instance where a
party hereto is named or referred to, but nothing herein contained will be
construed to give Tenant the right to assign this Lease (other than as provided
in Article 4). The covenants and obligations on the part of Landlord under this
Lease will not be binding upon the Landlord herein named with respect to matters
arising during any period subsequent to the transfer of its interest in the
Property, by operation of law or otherwise, and in the event of such transfer or
any subsequent transfer Tenant agrees to look solely to the transferee for the
performance of Landlord’s covenants and obligations, but only if such transferee
has assumed such obligations, and then only with respect to matters arising or
continuing during the period beginning with such transfer and ending with a
subsequent transfer of such interest.
16.14. The failure of Landlord to seek redress for violation of, or to insist
upon the strict performance of any covenant, agreement, term, provision or
condition of this Lease or of any of Landlord’s rules and regulations will not
constitute a waiver thereof and Landlord will have all remedies provided herein
and by applicable law with respect to any continuing or subsequent act, which
would have originally constituted a default by Tenant. The receipt by Landlord
of basic rent or additional rent with knowledge of the breach of any covenant,
agreement, term, provision or condition of this Lease will not be deemed a
waiver of such breach. The failure of Landlord to bill or collect rent in a
timely fashion will not be construed as a waiver of Landlord’s right to collect
rent at any time during the Term or any time thereafter.
16.15. This Lease contains the entire agreement between Landlord and Tenant, and
any agreement made between Landlord and Tenant after the date of this Lease will
be ineffective to change, modify, waive, release, discharge, terminate or effect
a surrender or abandonment of this Lease, in whole or in part, unless such
agreement is in writing and signed by Landlord and Tenant.
16.16. No agreement to accept surrender will be valid unless in writing signed
by Landlord. No employee of Landlord or of Landlord’s agents will have any power
to accept the keys to the Premises prior to the termination of the Lease. The
delivery of keys to any employee of Landlord or of Landlord’s agents will not
operate as a termination of the Lease or a surrender of the Premises. In the
event Tenant at any time desires to have Landlord sublet the Premises for
Tenant’s account, Landlord or Landlord’s agents are authorized to receive the
keys for such purposes without releasing Tenant from any of the obligations
under this Lease.

 

 



--------------------------------------------------------------------------------



 



16.17. It is agreed between the parties that this Lease will be of no force and
effect whatsoever unless it has been executed by Landlord and Tenant.
16.18. Tenant covenants not to place this Lease on record. At the request of
Landlord, Tenant will execute a memorandum of lease for recording purposes
containing references to such provisions of this Lease as Landlord, in its sole
discretion, deems necessary.
16.19. If any provision of this Lease or any application thereof to any person
or circumstance will be determined to be invalid or unenforceable, the remaining
provisions of this Lease or the application of such provision to persons or
circumstances other than those to which it is held invalid or unenforceable will
not be affected thereby and will be valid and enforceable to the fullest extent
permitted by law.
16.20. Tenant agrees that neither Landlord, nor any broker, Landlord’s agent,
employee or representative of Landlord nor any other party has made, and Tenant
does not rely on, any representations, warranties or promises with respect to
the Premises, the Building, the Property or this Lease, including, without
limitation, with respect to the physical condition of the Premises, its quality
of construction, income to be derived therefrom, workmanship, merchantability or
fitness for any particular purpose, except as expressly provided in the Lease.
ARTICLE 17. ENVIRONMENTAL CONDITIONS
17.01. (1) Notwithstanding anything in this Lease to the contrary and without
limiting the generality of any other provision, Tenant agrees that it shall, at
its sole cost and expense, fulfill, observe and comply with all of the terms and
provisions of the Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq.
(“ISRA”), as the same may be amended from time to time and all rules,
regulations, ordinances, opinions, orders and directives issued or promulgated
pursuant to or in connection with said Acts by the New Jersey Department of
Environmental Protection (“NJDEP”) or any subdivision or bureau thereof or any
other governmental or quasi-governmental agency, authority or body having
jurisdiction. Said Acts and all of said rules, regulations, ordinances,
opinions, orders and directives are hereinafter in this Article collectively
referred to as “IRSA”. Tenant shall commence application to ISRA no later than
six (6) months prior to termination of Lease or any renewals of this Lease if
there is a disruption in operations.
(2) Without limiting the foregoing, upon the Landlord’s request therefore, and
in all events no later than sixty (60) days prior to “closing, termination or
transferring operations” (as said term is defined in ISRA) of all or any portion
of the Premises, Tenant, at its sole cost and expense, shall provide Landlord
with a true copy of:

 

 



--------------------------------------------------------------------------------



 



(i) An opinion letter from NJDEP (or such other agency or body as shall then
have jurisdiction over ISRA matters) in a form satisfactory to Landlord’s
counsel, stating that ISRA does not then apply to Tenant, Tenant’s use and
occupancy of the Premises and said closing, terminating or transferring of
operations; or
(ii) A Negative Declaration (as said term is defined in ISRA) duly approved by
DEPE or such other agency or body as shall then have jurisdiction over ISRA
matters; or
(iii) A Cleanup Plan (as said term is defined in ISRA) duly approved by NJDEP or
such other agency or body as shall then have jurisdiction over ISRA matters; or
(iv) Any and all supporting documents and affidavits involved in obtaining (i),
(ii) or (iii).
Nothing in this Paragraph (2) shall be construed as limiting Tenant’s obligation
to otherwise comply with ISRA.
(3) In the event Tenant complies with Paragraph (2) above, by obtaining and
approved Cleanup Plan, Tenant agrees that it shall, at its sole cost and
expense:
(i) Post any financial guarantee or other bond required to secure implementation
and completion of said Cleanup Plan; and
(ii) Provide any standby trust required by NJDEP; and
(iii) Properly implement and prosecute to completion said Cleanup Plan, in
accordance with the schedules contained in said Cleanup Plan or as may be
otherwise ordered or directly by DEPE or such other agency or body as shall have
jurisdiction over said Cleanup Plan. Tenant expressly understands and
acknowledges that Tenant’s compliance with the provisions of this Paragraph may
require Tenant to expend funds or do acts after the expiration or termination of
the term of this Lease. Tenant agrees that it shall expend such funds and do
such acts and Tenant shall not be excused therefrom even though the term of this
Lease shall have previously expired or been terminated.
(4) Within ten (10) days after written request by the Landlord or any mortgagee
or ground of Landlord, and in any event on each anniversary of the Commencement
Date hereof, Tenant at no expense to landlord, shall deliver to Landlord or
Landlord’s mortgage or ground lessor, as the case may be, a duly executed and
acknowledged affidavit of Tenant’s chief executive officer certifying:
(i) The proper four digit Standard Industrial Classification number relating to
Tenant’s then current use or uses of the premises (said Standard Industrial
Classification number to be obtained by reference to the then current Standard
Industrial Classification Manual prepared and published by the Executive Office
of the President, Office of Management and Budget or the successor to such
publication) is the same as the SIC Number represented herein; and
(ii) That Tenant’s then current use or uses of the Premises does not involve the
generation, manufacture, refining, transportation, treatment, storage, handling
or disposal of hazardous substances or wastes (as hazardous substances and
hazardous wastes are defined in ISRA) on site, above ground or below ground (all
of the foregoing being hereinafter collectively referred to as the Presence of
Hazardous Substance);

 

 



--------------------------------------------------------------------------------



 



(iii) All information requested by Landlord which may be necessary for Landlord
to prepare any submissions that the NJDEP may require the Landlord to furnish.
(5) Without limiting the foregoing, Tenant agrees:
(i) At its sole cost and expense, to promptly discharge and remove any lien or
other encumbrance against the Premises or any other property owned or controlled
in whole or in part by Landlord which is utilized by Tenant arising out of ISRA
and Tenant’s failure to comply with this Article or any environmental law or
regulation; and
(ii) To indemnify and hold Landlord harmless from and against any and all
liability, penalties, losses, expenses, damages, costs, claims, causes of
action, judgments an/or the like, or whatever nature, including but not limited
to attorney’s fees and other costs of litigation or preparation therefore,
arising out of or on connection with Tenant’s failure or inability to observe or
comply with IRSA and/or the provisions of this Article or any environmental law
or regulation of the local municipality, county government, State Agency or
Federal government or a division thereof..
ARTICLE 18. REAL ESTATE BROKER
18.01. Landlord and Tenant represent to each other that the parties have dealt
with no broker with reference to the negotiation of the within Lease Agreement.
Each party will indemnify, defend and hold the other harmless from any and all
claims for any brokerage commissions or other compensation asserted by any
broker in connection with this Lease, allegedly based upon any act of the
indemnifying party, and for the indemnified party’s expenses (including, without
limitation, reasonable attorneys’ fees) related thereto.
ARTICLE 19. HOLDING OVER
19.01. In the event that Tenant, without Landlord’s consent, remains in
occupancy of the Premises for any period beyond the expiration of the Term, such
occupancy will be deemed to be a month-to-month tenancy at a monthly rental
equal to one and one-half (1.5) times the sum of the basic rent and any
additional rent payable for the last month of the Term, subject to all the other
provisions of this Lease prevailing prior to such expiration; and in such event
the acceptance of basic rent or additional rent by Landlord will not be deemed
to create a new or additional tenancy. Tenant agrees that it will indemnify and
save Landlord harmless against all costs (including reasonable attorneys’ fees),
claims, loss or liability resulting from delay by Tenant in surrendering the
Premises when required under this Lease, including without limitation, any
claims made by any succeeding tenant founded on such delay.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 20. AUTHORITY OF AGENT
20.01 The undersigned affirm and represent that they have the right and
authority to enter into this Lease on behalf of the Landlord and Tenant. This
representation is a material representation and neither party shall assert the
lack of authority of any individual executing this Lease as a defense in any
action brought by either party with respect to the enforcement or interpretation
of the terms and conditions of this Lease.
ARTICLE 21. LANDLORD’S WORK
21.01. The Landlord shall re-carpet, paint the interior, replace damaged ceiling
tiles and repair damaged doors at the premise.
21.02. The Landlord shall install additional HVAC system for the space at 210
Sylvan Avenue first floor. Additional HVAC system consists of 12HP 9.5 tons
cooling unit, 14 ceiling cassettes for 14 rooms, panel, wire remote controller
and central controller.
21.03. The Landlord shall install 300 amp feeder to 2nd floor computer facility
fed from new 200 amp circuit breaker and main service and furnish swing cover
extension through to cover in-coming feeders above main CT cabinet.
21.04 The landlord shall allow Tenant to install a cement pad measuring 4 feet
by 8 feet outside of the building for the purpose of anchoring a power generator
for the Tenant. The cost of the installation for a cement pad will be reimbursed
by the Landlord.
21.05 The landlord will upgrade the signage of the 210 Sylvan Avenue location
improving the identification of tenants of the building.
21.06 the Landlord will provide for a staircase from the lower parking lot.
ARTICLE 22. PARKING
22.01 The Landlord shall provide Tenant with seventy (72) general parking spaces
and eight (8) reserved parking spaces in the parking lot servicing the Premises.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 23. OPTION TO RENEW
23.01 Provided the Tenant herein shall not be in default of the terms and
provisions of the within Lease Agreement at the time of exercise of this option
plus all applicable grace, notice and cure periods, the Tenant shall be
permitted to renew the within Lease Agreement an additional term of two
(2) years, which shall commence on August 1, 2015 and end on July 31, 2017. All
of the terms, conditions and obligations of the Tenant under the Lease shall
remain the same with the exception of the base rent for the option term. The
base rent at the time of renewal will be based on fair market rates at the time
or renewal adjustments as contained in section 2.04 at the discretion by the
Landlord.
23.02. The Tenant shall exercise the renewal option no later than nine
(9) months prior to the expiration of the initial term, time being of the
essence. The Tenant shall exercise its option by serving a written notice upon
the Landlord at the address provided herein. Failure to provide notice as
specified hereunder shall be deemed a waiver of Tenant’s right to extend the
Lease pursuant to the renewal options provided hereunder.

                      ASTA FUNDING, INC., Tenant       ESL 200, LLC, Landlord  
 
 
                    Name: Robert J. Michel       Name: Sun Hee Lee     Title:
Chief Financial Officer       Title: Partner    
 
                   
By:
  /s/ Robert J. Michel       By:   /s/ Sun Hee Lee    
 
                   
Dated
  7/22/10        Dated   8/1/10     
 
                    ATTEST       ATTEST    
 
                    /s/ Seth Berman       /s/ JaesungPark    
 
           

 

 